Title: To George Washington from Johann Christoph Koehler, 28 October 1780
From: Koehler, Johann Christoph
To: Washington, George


                  
                     
                     May it Please your Excellency
                     Rutland 28th Octr 1780
                  
                  I did myself the Honour to write to your Excellency a Letter in
                     March last wherein I took the Liberty to Inform you that I had the Misfortune
                     to be taken on my Passage to Georgia on the 7th of April 1779 and Brought up to
                     this Place, where I Have Remain’d ever Since.
                  A Little Before my Departure from New York, I sent a Petition to
                     the Prince of Hesse Cassels requesting the favour of Him to Permit me to Quit
                     the Service & to Return Home being now an old Man of Sixty One years of
                     age, & above Forty Two years in the Service.
                  The Cause of my Troubling your Excellency with this Letter at
                     Present, is to Implore your goodness in granting me Permission to go into New
                     York on Parole along with Lieut. Studenrath who is my Nephew and Taken with me
                     at the Same time, as I am much afraid of the winter, having Suffer’d so much by
                     the Severity of last years.
                  Your Excellencys kind Complyance to the above request will alwise
                     be faithfully acknowledg’d by Your Excellencys Most Obedient & Very
                     Humble Servt
                  
                     Johann Christoph Koehler      Colonel of the Hessian Troops
                  
               